EXAMINER'S COMMENT
Note: The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the amendments received after a Final Rejection on 09 February 2021. Claims 1-7, 10-11 and 16-26 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 09 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,172,515 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775